Exhibit 10.13

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into effective as of January 2, 2007 (“Effective Date”) by and between
CYMER, INC., a Nevada corporation (the “Company”) and the Company’s Sr. VP,
Chief Financial Officer, NANCY J BAKER (the “Employee”).  This Agreement shall
replace and supersede that certain Employment Agreement between Employee and the
Company entered into effective as of March 1, 2004 (the “Original Employment
Agreement”).

RECITALS

A             The Company and Employee previously entered into the Original
Employment Agreement and desire to amend and restate the Original Employment
Agreement in its entirety as set forth herein, effective as of the Effective
Date.

B.            The Company may from time to time need to address the possibility
of an acquisition transaction or change of control event.  The Board of
Directors of the Company (the “Board”) recognizes that such events can be a
distraction to the Employee and can cause the Employee to consider alternative
employment opportunities.  The Board has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of the Employee, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined below)
of the Company, although no such Change of Control is now contemplated.

C.            The Board believes that it is in the best interests of the Company
and its stockholders to provide the Employee with an incentive to continue the
Employee’s employment and to motivate the Employee to maximize the value of the
Company upon a Change of Control for the benefit of its stockholders.

D.            The Board believes that it is imperative to provide the Employee
with certain benefits upon a Change of Control and, under certain circumstances,
upon termination of the Employee’s employment in connection with a Change of
Control, which benefits are intended to provide the Employee with financial
security and provide sufficient incentive and encouragement to the Employee to
remain with the Company notwithstanding the possibility of a Change of Control.

E.             To accomplish the foregoing objectives, the Board has directed
the Company, upon execution of this Agreement by the Employee, to agree to the
terms provided herein.

F.             Certain capitalized terms used in this Agreement are defined in
Section 7 below.

AGREEMENT

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of the Employee by the Company, the parties agree
as follows:

1


--------------------------------------------------------------------------------


1.             Duties and Scope of Employment.  The Company shall employ the
Employee in the position of Sr. VP, Chief Financial Officer as such position has
been defined in terms of responsibilities and compensation as of the Effective
Date of this Agreement; provided, however, that the Board shall have the right,
at any time prior to the occurrence of a Change of Control, to revise such
responsibilities and compensation as the Board in its discretion may deem
necessary or appropriate.  The Employee shall comply with and be bound by the
Company’s operating policies, procedures and practices from time to time in
effect during the Employee’s employment.  During the term of the Employee’s
employment with the Company, the Employee shall continue to devote the
Employee’s full time, skill and attention to the Employee’s duties and
responsibilities, and shall perform them faithfully, diligently and competently,
and the Employee shall use the Employee’s best efforts to further the business
of the Company and its affiliated entities.

2.             Base Compensation.  The Company shall pay the Employee as
compensation for the Employee’s services a base salary, which as the Effective
Date of this Agreement is at the annualized rate of $375,000.00 (and which may
be modified from time to time in accordance with this Agreement, the “Base
Compensation”).  The Base Compensation shall be paid periodically in accordance
with normal Company payroll practices.  The Board or the Compensation Committee
of the Board shall review the Base Compensation according to normal Company
practice, but no less frequently than annually, and may in its discretion modify
the Base Compensation but may not decrease the Base Compensation below the
dollar amount specified above, unless Employee consents to such reduction.

3.             Incentive Compensation.  During the term of this Agreement, the
Employee shall be eligible to receive payments under the Company’s various
incentive and bonus programs as approved from time to time by the Board or the
Compensation Committee of the Board in either’s sole discretion.  Any payment
payable thereunder shall be payable in accordance with the applicable program
and the Company’s normal practices and policies.

4.             Employee Benefits.  The Employee shall be eligible to participate
in the employee benefit plans and executive compensation programs maintained by
the Company applicable to other key executives of the Company, including
(without limitation) retirement plans, savings or profit-sharing plans, stock
option, stock purchase or other equity plans, incentive bonus program, 3-year
bonus program or other long-term incentive programs, bonus programs, life,
disability, health, accident and other insurance programs, paid vacations, and
similar plans or programs, subject in each case to the generally applicable
terms and conditions of the applicable plan or program in question and to the
sole determination of the Board or any committee administering such plan or
program.

5.             Employment Relationship.  The Company and the Employee
acknowledge that the Employee’s employment is and shall continue to be at-will,
as defined under applicable law.  If the Employee’s employment terminates for
any reason, the Employee shall not be entitled to any payments, benefits,
damages, awards or compensation other than as provided by this Agreement, or as
may otherwise be available in accordance with any Company plan or policy
approved by the Board.

2


--------------------------------------------------------------------------------


6.             Termination Benefits.

(a)           Subject to Sections 8 and 9 below, in the event the Employee’s
employment terminates as a result of an Involuntary Termination other than for
Cause upon or within eighteen (18) months after a Change of Control, then the
Employee shall be entitled to receive severance and other benefits pursuant to
this Section 6.   Notwithstanding the foregoing, Employee shall not be entitled
to receive any severance or other benefits pursuant to this Section 6 if the
Board, as constituted prior to the Change in Control, determined that Employee
was demoted by the Company to a position not eligible for an Employment
Agreement prior to the Change of Control from the position held by Employee as
of the Effective Date.  The foregoing determination may be made at any time by
the Board prior to a Change in Control, shall be made in the Board’s sole
discretion, and shall be binding and conclusive on all persons, including
Employee.

(i)            Pay Continuation.  The Employee shall be entitled to monthly
payments equal to (A) one-twelfth (1/12) of the greater of the Base Compensation
in effect immediately prior to the Change of Control and the Base Compensation
in effect immediately prior to such termination plus (B) one-thirty-sixth (1/36)
of the aggregate amounts paid to the Employee under the Company’s bonus and
incentive programs with respect to the three previous calendar years.  Such
monthly payments shall be paid according to the normal payroll practice of the
Company for 18 months following the date of termination (the “Termination
Period”).

(ii)           Incentive Payments.

(1)           The Employee shall be entitled to receive a percentage of each of
the Employee’s Target Incentives for any on-going calendar period in which such
termination occurs.  Such percentage shall equal a fraction, the numerator of
which shall be the number of days in such calendar period up to and including
the date of such termination and the denominator of which shall be the number of
days in such calendar period.  Such amount shall be payable according to the
normal practice of the Company with respect to the payment of such
compensation.  “Target Incentive” shall mean the maximum amount payable to the
Employee at the end of a calendar period under any Company bonus or incentive
program if all of such program’s corporate and individual performance objectives
for that period are met.  “Target Incentive” does not include amounts payable
under the Company’s 3-year bonus program.

(2)           The unvested portion of any bonus accrued for Employee under the
Company’s 3-year bonus program shall vest and become payable in full in a lump
sum as soon as administratively practicable following the date of termination.

(iii)         Equity Awards.  The unvested portion of any stock option(s) or
other equity award(s) held by the Employee under the Company’s equity plans
shall vest and become exercisable in full upon the date of such termination. 
The Employee shall be entitled to exercise all of the Employee’s vested stock
options until the later of (A) the original post-termination exercise period
provided in the Employee’s stock option agreement or (B) one year from the date
of such termination (but not beyond the original contractual life of the
option); provided, however, that notwithstanding the foregoing, with respect to
each stock option granted to the Employee before the Effective Date of this
Agreement, such stock option shall not remain exercisable beyond the later of
the fifteenth (15th) day of the third (3rd) month following the date at which,
or December 31 of the calendar year in which, the stock option would otherwise
have expired if the stock option had not been extended, based on the terms of
the stock option at

3


--------------------------------------------------------------------------------


the original grant date, or such later date that would not cause such option to
be treated as deferred compensation under 409A of the Code (as defined below).

(iv)          Medical Benefits.  Assuming the Employee timely and accurately
elects to continue his health insurance benefits under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), the Company shall pay the COBRA
premiums for the Employee [and his or her qualified beneficiaries] until the
earliest of (i) the end of the Termination Period, (ii) the expiration of the
Employee’s continuation coverage under COBRA and any applicable state COBRA-like
statute that provides mandated continuation coverage or (iii) the date the
Employee becomes eligible for health insurance benefits of a subsequent
employer.

(b)           In the event the Employee voluntarily resigns employment with the
Company within the 30-day period beginning one year after a Change of Control,
the Employee shall receive the severance and other benefits set forth in
Sections 6(a)(i)-(iv) above.

7.             Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:

(a)           Cause.  “Cause” shall mean any of the following: (i) any act of
personal dishonesty taken by the Employee in connection with the Employee’s
responsibilities as an employee and intended to result in substantial personal
enrichment of the Employee, (ii) conviction of a felony that is injurious to the
Company, (iii) a willful act by the Employee which constitutes gross misconduct
and which is injurious to the Company, or (iv) continued violations by the
Employee of the Employee’s obligations under Section 1 of this Agreement after
there has been delivered to the Employee a written demand for performance from
the Company which describes the basis for the Company’s belief that the Employee
has not substantially performed the Employee’s duties.

(b)           Change of Control.  “Change of Control” shall mean the occurrence
of any of the following events:

(i)            The acquisition by any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) (other than the Company or a person that
directly or indirectly is controlled by the Company) of the “beneficial
ownership” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then outstanding voting securities; or

(ii)           A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors.  “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the date hereof, or (B) are elected to the
Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or (C) are nominated for election to the
Board by a committee of the Board, at least a majority of whose members are
Incumbent Directors at the time of such nomination (but in each case shall not
include an individual not otherwise an Incumbent Director whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Company); or

4


--------------------------------------------------------------------------------


(iii)         A merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation.

(c)           Disability.  “Disability” shall mean that the Employee has been
unable to substantially perform the Employee’s duties under this Agreement as
the result of the Employee’s incapacity due to physical or mental illness, and
such inability, at least 26 weeks after its commencement, is determined to be
total and permanent by a physician selected by the Company or its insurers; and
acceptable to the Employee or the Employee’s legal representative (such
agreement as to acceptability not to be unreasonably withheld).

(d)           Exchange Act.  “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended.

(e)           Involuntary Termination.  “Involuntary Termination” shall mean (i)
without the Employee’s express written consent, the significant reduction of the
Employee’s duties or responsibilities relative to the Employee’s duties or
responsibilities in effect immediately prior to such reduction; provided,
however, that a reduction in duties or responsibilities solely by virtue of the
Company being acquired and made part of a larger entity (as, for example, when
the Chief Financial Officer of Company remains as such following a Change of
Control and is not made the Chief Financial Officer of the acquiring
corporation) shall not constitute an “Involuntary Termination”; (ii) without the
Employee’s express written consent, a substantial reduction, without good
business reasons, of the facilities and perquisites (including office space and
location) available to the Employee immediately prior to such reduction; (iii)
without the Employee’s express written consent, a material reduction by the
Company in the Base Compensation or any Target Incentive of the Employee as in
effect immediately prior to such reduction, or the ineligibility of the Employee
to continue to participate in any long-term incentive plan of the Company; (iv)
a material reduction by the Company in the kind or level of employee benefits to
which the Employee is entitled immediately prior to such reduction with the
result that the Employee’s overall benefits package is significantly reduced;
(v) the relocation of the Employee to a facility or a location more than fifty
(50) miles from the Employee’s then present location, without the Employee’s
express written consent; (vi) any purported termination of the Employee by the
Company which is not effected for death or Disability or for Cause; or (vii) the
failure of the Company to obtain the assumption of this Agreement by any
Successors contemplated in Section 10 below.

8.             Limitation on Payments.

(a)           In the event that the severance and other benefits provided for in
this Agreement or otherwise payable to the Employee (i) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and (ii) but for this Section 8 would be subject
to the excise tax imposed by Section 4999 of the Code, then the Employee’s
termination benefits under Section 6 shall be payable either (i) in full, or
(ii) as to such lesser amount which would result in no portion of such
termination benefits being subject to

5


--------------------------------------------------------------------------------


excise tax under Section 4999 of the Code, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, results in the receipt by the Employee on an
after-tax basis, of the greatest amount of termination benefits under this
Agreement, notwithstanding that all or some portion of such termination benefits
may be taxable under Section 4999 of the Code.

(b)           If a reduction in the payments and benefits that would otherwise
be paid or provided to the Employee under the terms of this Agreement is
necessary to comply with the provisions of Section 8(a), the Employee shall be
entitled to select which payments or benefits will be reduced and the manner and
method of any such reduction of such payments or  benefits (including but not
limited to the number of options that would vest under Section 6(a)(iii))
subject to reasonable limitations (including, for example, express provisions
under the Company’s benefit plans) so long as the requirements of Section 8(a)
are met.  Within thirty (30) days after the amount of any required reduction in
payments and benefits is finally determined in accordance with the provisions of
Section 8(c), the Employee shall notify the Company in writing regarding which
payments or benefits are to be reduced.  If no notification is given by the
Employee, the Company will determine which amounts to reduce.  If, as a result
of any reduction required by Section 8(a), amounts previously paid to the
Employee exceed the amount to which the Employee is entitled, the Employee will
promptly return the excess amount to the Company.

(c)           Any determination required under this Section 8 shall be made in
writing by a nationally recognized accounting or consulting firm appointed by
the Company, which firm shall not then be serving as accountant or auditor for
or consultant to the Company or the person or entity that effected the Change in
Control and whose determinations shall be conclusive and binding upon the
Employee and the Company for all purposes.  For purposes of making the
calculations required by this Section 8, such firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and the Employee shall furnish to such
firm such information and documents as such firm may reasonably request in order
to make a determination under this Section 8.  The Company shall bear all costs
such firm may reasonably incur in connection with any calculations contemplated
by this Section 8.

9.             Application of Code Section 409A.  If the Company determines that
any termination benefit provided in Section 6 fails to satisfy the distribution
requirement of Section 409A(a)(2)(A) of the Code as a result of Section
409A(a)(2)(B)(i) of the Code, the payment of such benefit shall be accelerated
to the minimum extent necessary so that the benefit is not subject to the
provisions of Section 409A(a)(1) of the Code.  (It is the intention of the
preceding sentence to apply the short-term deferral provisions of Section 409A
of the Code, and the regulations and other guidance thereunder, to the
termination benefits, and the payment schedule as revised after the application
of the preceding sentence shall be referred to as the “Revised Payment
Schedule.”)  If there is no Revised Payment Schedule that would avoid the
application of Section 409A(a)(1) of the Code, the payment of such benefits
shall not be paid pursuant to a Revised Payment Schedule and instead shall be
delayed to the minimum extent necessary so that such benefits are not subject to
the provisions of Section 409A(a)(l) of the Code (e.g., payments to which
Employee would otherwise be entitled during the first six months following
separation from service shall accumulate and be paid at the expiration of such
period,

6


--------------------------------------------------------------------------------


unless a permitted distribution event occurs during such period).  The Board or
the Compensation Committee of the Board may attach conditions to or adjust the
amounts paid pursuant to this Section 9 to preserve, as closely as possible, the
economic consequences that would have applied in the absence of this Section 9;
provided, however, that no such condition or adjustment shall result in the
payments being subject to Section 409A(a)(1) of the Code.

10.          Successors.

(a)           Company’s Successors.  Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and assets shall assume the obligations under this Agreement and agree expressly
to perform the obligations under this Agreement in the same manner and to the
same extent as the Company would be required to perform such obligations in the
absence of a succession.  For all purposes under this Agreement, the term
“Company” shall include any Successor to the Company’s business and assets which
executes and delivers the assumption agreement described in this Section 10(a)
or which becomes bound by the terms of this Agreement by operation of law.

(b)           Employee’s Successors.  The terms of this Agreement and all rights
of the Employee hereunder shall inure to the benefit of, and be enforceable by,
the Employee’s personal or legal representatives, executors, administrators,
successors, heirs, devisees and legatees.

11.          Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

12.          Miscellaneous Provisions.

(a)           Waiver.  No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by an authorized officer of the Company
(other than the Employee).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(b)           Whole Agreement.  No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.  This Agreement represents the Company’s
and the Employee’s entire understanding with respect to the subject matter
contained herein and supersedes all previous understandings, written or oral
between the Company and the Employee concerning the subject matters of this
Agreement, including but not limited to the Original Employment Agreement.

7


--------------------------------------------------------------------------------


(c)           Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California.

(d)           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

(e)           Arbitration.  Any dispute or controversy arising out of, relating
to or in connection with this Agreement shall be settled exclusively by binding
arbitration in San Diego, California, in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
then in effect.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  The arbitrator shall: (i) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (ii) issue a written arbitration
decision including the arbitrator’s essential findings and conclusions and a
statement of the award.  Both the Employee and the Company shall be entitled to
all rights and remedies they would have in a court of law.  The Company shall
pay all fees in excess of those which will be required if the dispute were
decided in a court of law.

(f)            No Assignment of Benefits.  The rights of any person to payments
or benefits under this Agreement shall not be made subject to option or
assignment, either by voluntary or involuntary assignment or by operation of
law, including (without limitation) bankruptcy, garnishment, attachment or other
creditor’s process, and any action in violation of this Section 12(f) shall be
void.

(g)           Assignment by Company.  The Company may assign its rights under
this Agreement to an affiliate, and an affiliate may assign its rights under
this Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment.  In the case
of any such assignment, the term “Company” when used in a section of this
Agreement shall mean the corporation that actually employs the Employee.

(h)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

8


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

CYMER, INC

 



By:

/s/ Robert P. Akins

 

 

Title:

CEO

 

 

Date:

2/23/07

 

EMPLOYEE:

/s/ Nancy J. Baker

 

 

NANCY J BAKER

 

 

Date:

2/23/07

 

 


--------------------------------------------------------------------------------